
	

114 HJ 24 IH: Proposing an amendment to the Constitution of the United States relating to the authority of Congress and the States to regulate political campaign contributions and expenditures, including independent expenditures.
U.S. House of Representatives
2015-01-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IA
		114th CONGRESS
		1st Session
		H. J. RES. 24
		IN THE HOUSE OF REPRESENTATIVES
		
			January 21, 2015
			Mr. Carney introduced the following joint resolution; which was referred to the Committee on the Judiciary
		
		JOINT RESOLUTION
		Proposing an amendment to the Constitution of the United States relating to the authority of
			 Congress and the States to regulate political campaign contributions and
			 expenditures, including independent expenditures.
	
	
 That the following article is proposed as an amendment to the Constitution of the United States, which shall be valid to all intents and purposes as part of the Constitution when ratified by the legislatures of three-fourths of the several States within seven years after the date of its submission for ratification:
			
				 —
 1.Nothing in this Constitution shall be construed to prohibit Congress or any State from imposing content-neutral limitations on contributions or expenditures which are used to refer to a candidate for election for Federal office, including contributions or expenditures which are made independently from a candidate or a candidate’s campaign during such period as Congress or the State may establish which is proximate to the date of the election in which the candidate is running.
 2.Nothing contained in this article shall be construed to abridge the freedom of the press. .  